In re Matherne, Clifton Sr.; Matherne, Evelyn Individ.; —Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89CW-0546; Parish of Orleans, Civil District Court, Div. “L”, No. 87-15328.
Prior report: La.App., 545 So.2d 1094.
Granted in part. The ruling of the court of appeal refusing to compel defendant to answer the questions propounded by plaintiffs is reversed, and the judgment of the *618trial court is reinstated. In all other respects, the application is denied.